POSITIVE ELECTRODE PLATE AND ELECTROCHEMICAL DEVICE
DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 17, 2020 is being considered by the examiner.

Claim Objections
Claim 12 is objected to because of the following informalities:
A period is missing at the end of claim 12.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 16 recites a binding force of 10 N/m or more. However, the specification does not describe or disclose how one of ordinary skill in the art to make the invention, i.e., how to obtain a binding force of 10 N/m.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1) The term “based” recited in claim 3 renders the claim indefinite because the claim includes elements not actually disclosed (those encompassed by “based”), thereby rendering the scope of the claims unascertainable. See MPEP § 2173.05(b) III. E.
modified above material, a conductive metal coating modified above material or a conductive polymer coating modified above material” in claim 4 render the claim indefinite, because it is unclear what these materials are. The similar issue applies to claim 5, and claim 5 is thus indefinite. In addition, the numerous conjunctive terms “or” in claim 5 should be modified or changed for grammatically correct claim languages as a whole.
3) A value of specific surface area depends on a measuring method. In claim 7, since the BET recited in the bracket is not a limitation, it is unclear what method on which the claimed value is obtained. If the term “BET” in claim 7 is a limitation, the bracket should be open.
4) Claim 8 recites “and/or”, and it is unclear whether the recitation “having a crosslinked structure” modifies both fluorinated polyolefin and chlorinated polyolefin, or modifies either one of them, which renders the claim indefinite. For purposes of examination, either one of the above two situations will read on the claim.
5) In claim 9, two ranges of the weight amount of “the inorganic filler” are recited, which renders the claim indefinite. For purposes of examination, the range of 35 wt% to 75 wt% as claimed is interpreted as referring to the amount of the polymer matrix, since it appears to be consistent with the specification.
6) In claim 16, it is unclear how “a binding force” (e.g., 10 N/m) is defined. A force should have a unit of Newton (N), but the unit of the claimed force is N/m. The claim is indefinite. 

8) The word “elongation” recited in claims 1, 11, 13 and 14 is so broad a term that renders the claim indefinite. For purposes of examination, this term is interpreted as referring to “elastic elongation”, since it appears to be the Applicant’s intent. Appropriate clarification is required in specification and claims. No new matters should be introduced. Claim 1 and its dependent claims 2-17 are rejected.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 1-10 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (CN 107437622 A, whose machine English translation is being used herein for citation purposes, hereafter Liu).
Regarding claims 1-5, Liu teaches a positive electrode plate comprising a current collector, a positive active material layer and a safety coating (“a coating layer”) disposed between the current collector and the positive active material layer (See at least Abstract),
wherein the safety coating comprises a polymer matrix such as fluorinated polyolefin (e.g., polyvinylidene fluoride, abbreviated as PVDF, [0015]), a conductive material such as a conductive metal material (e.g., Al powder or Ni powder, [0015]) and an inorganic filler such as a metal oxide (e.g., aluminum oxide Al2O3, [0020]-[0021]). The safety coating and the positive active material layer can be collectively referred as a film layer, as recited in claim 1.
Liu is silent to the elongation of 30% or more as instantly claimed. However, Liu discloses that the amount of the polymer matrix is adjustable from 30% to 80% by mass ([0018]), which would accordingly cause a change of the elongation of the film layer, as disclosed in, for example, the instant Table 1-1. As such, one of ordinary skill in the art would readily optimize the amount of the polymer matrix of Liu to arrive at the claimed elongation of 30% or more through routine experimentation. MPEP § 2144.05.
claim 6, Liu teaches the positive electrode plate as claimed in claim 1, wherein the inorganic filler has an average particle diameter D of 0.7 µm to 2 µm ([0022]), overlapping the instantly claimed range of 100 nm to 10 µm. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Regarding claim 7, Liu teaches the positive electrode plate as claimed in claim 1. The instant specification discloses that when the diameter of the inorganic filler is in the range of 100 nm to 10 µm, the BET specific surface area of the inorganic filler is not more than 500 m2/g. Since Liu teaches a smaller diameter (0.7 µm to 2 µm, ([0022]) than 10 µm, the inorganic filler will have a BET specific surface area of not more than 500 m2/g.
Regarding claim 8, Liu teaches the positive electrode plate as claimed in claim 1, wherein the polymer matrix of the safety coating is fluorinated polyolefin (e.g., polyvinylidene fluoride, PVDF, [0015]).
Regarding claim 9, Liu teaches the positive electrode plate as claimed in claim 1, wherein in the safety coating, relative to the total weight of the inorganic filler, the polymer matrix and the conductive filler, the polymer matrix is present in an amount of 30% to 80% by mass ([0018]), the conductive material is present in an amount of 20% to 70% by mass ([0019]), and the inorganic filler is present in an amount of 3% to 20% by mass ([0023]), overlapping the instantly claimed ranges of from 35 wt% to 75 wt%, from 5 wt% to 25 wt%, and from 10 wt% to 60 wt%, respectively. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
claim 10, Liu teaches the positive electrode plate as claimed in claim 1, wherein the weight ratio of the polymer matrix to the conductive material is 3.5 (70%/20%=3.5, see [0072]), within the instantly claimed range of from 3 or more to 8 or less.
Regarding claims 13-14, Liu teaches the positive electrode plate as claimed in claim 1, but is silent to the elongation of 80% or more as claimed in claim 13, and of 80% or more and 300% or less as claimed in claim 14. However, Liu discloses that the amount of the polymer matrix is adjustable from 30% to 80% by mass ([0018]), which would accordingly cause a change of the elongation of the film layer, as disclosed in, for example, the instant Table 1-1. As such, one of ordinary skill in the art would readily optimize the amount of the polymer matrix of Liu to arrive at the elongations as claimed in claims 13-14, through routine experimentation. MPEP § 2144.05.
Regarding claim 15, Liu teaches the positive electrode plate as claimed in claim 1, and further discloses that the thickness of the safety coating can be 2 µm to 10 µm and that a positive electrode active material layer is coated on the safety coating. Even if Liu does not explicitly disclose a specific thickness of the active material layer, one of ordinary skill in the art would readily arrive at a thickness of the active material layer such that the total thickness of the safety coating and the active material layer is in a range of 30 µm to 80 µm through routine experimentation. It is well settled that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
Regarding claim 16, Liu teaches the positive electrode plate as claimed in claim 1, and further discloses that the formation of the film layer includes such steps as roll coating, drying, 
Regarding claim 17, Liu teaches an electrochemical device comprising the positive electrode plate as claimed in claim 1, which is a secondary battery (e.g., “lithium ion battery” in [0072]).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Liu, as applied to claim 1 above, and further in view of Fukui et al. (US 20050244711 A1, hereafter Fukui).
Regarding claim 11, Liu teaches the current collector is a metal current collector (e.g., Al foil, [0072]), but does not teach the current collector has an elongation (δ) at break being 0.8%≤δ≤4%. In the same field of endeavor, however, Fukui discloses an elastic elongation at break of 1.0% or more will restrain the current collector from being deformed or wrinkled and thereby an active material layer is restrained from flaking off from the current collector ([0007] and [0010]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have used a metal current collector with an elastic elongation at break of 1.0% or more, as taught by Fukui, in order to achieve benefits mentioned above. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Liu, as applied to claim 1 above, and further in view of Braun et al. (US 20100068623 A1, hereafter Braun).
Regarding claim 12, Liu teaches the positive electrode plate as claimed in claim 1, but does not teach the current collector is a porous current collector. In the same field of endeavor, however, Braun discloses a porous current collector can provide exceptionally short electron and ion transfer paths and thereby can markedly accelerate energy storage and release 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809.  The examiner can normally be reached on Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/ZHONGQING WEI/Primary Examiner, Art Unit 1727